DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1-11 and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record disclosed, teaches, and/or suggests a method for bonding a structural component to a rail, the rail comprising a bottom surface, a first sidewall extending from the bottom surface, and a second sidewall extending from the bottom surface, wherein the first sidewall, the second sidewall, and the bottom surface define a channel, the method comprising steps of: positioning a bonding agent in blind holes that are located in the bottom surface of the rail; positioning spacers in the blind holes, wherein each of the spacers is positioned in a respective one of the blind holes, each of the spacers is positioned in a respective one of the blind holes, each of the spacers has a stem and a top portion, extending substantially perpendicular to the stem, and the stem of each of the spacers is positioned in the respective one of the blind holes such that a longitudinal axis of the top portion of each of the spacers is parallel to a longitudinal axis of the channel; positioning the structural component at least partially into the channel such that the structural component rests on each of the spacers, wherein a first gap is located between the structural component and the bottom surface of the rail, a second gap is located 
Also, none of prior art of the record disclosed, teaches, and/or suggests a method for bonding a structural component to a rail, the rail comprising a bottom surface, a first sidewall extending from the bottom surface, and a second sidewall extending from the bottom surface, wherein the first sidewall, the second sidewall, and the bottom surface define a channel, the method comprising steps of: i) positioning a bonding agent in blind holes that are located in the bottom surface of the rail; ii) positioning spacers in the blind holes, such that each of the spacers is positioned in a respective one of the blind holes, wherein each of the spacers has stem of each of the spacers is positioned in a respective one of the blind holes such that longitudinal axis of the top portion of each of spacers is parallel to a longitudinal axis of the channel, iii) positioning the structural component at least partially into the channel such that the structural component rests on each of the spacers, wherein a first gap is located between the structural component and the bottom surface of the rail, a second gap is located between the structural component and the first sidewall of the rail; and a third gap is located between the structural component and the second sidewall of the rail; iv) positioning a first plurality of removable spacers between the first sidewall of the rail and the structural component; vi) sealing an upper edge of the first sidewall of the rail to the structural component while simultaneously removing the first plurality of removable spacers; vii) sealing an upper edge of 
The closest prior art of the record (KILWIN et al; US 2006/0113451 A1) discloses minimum bond assurance feature for a pi-point assembly is provided.  The pi-joint assembly includes a substructure (structural component as claimed), a member (rail as claimed) coupled to the substructure.  The substructure includes one or more standoff extending above one of the lower side, the front side and the back side of the substructure.  The standoff includes a space location control surface.  The member includes a base, a pair of axially elongated leg extending from the base to define a channel therebetween.  The channel of the member has a first channel side, a channel floor and a second channel side, wherein the space location control surface may contact the member maintaining a standoff distance between the one of the lower side, the front side and the back side of the substructure and corresponding one of the channel floor, the first channel side and the second channel side of the member (abstract).  Optionally, a standoff for maintaining a minimum thickness of the joint, adhesive may also be place between the channel floor 175 of the member 161 and the lower side 173 of the substructure 162 (bonding agent being applied to the bottom surface of rail as claimed but not on the blind hole which is located in the bottom surface of the rail as claimed).  The pi-joint assembly may further include a filler material (bonding agent as claimed) dispersed through the channel 176 formed by the substructure 162 (structural component as claimed) and the member 161 (rail with channel as claimed) in order to bond the two structure together when required (injecting the bonding agent into the channel as claimed).  The filler material may also be an adhesive.  One type of adhesive could be an epoxy adhesive (p.7, paragraphs 0082-0083); figure).
However, it fails to disclose the method comprising positioning a bonding agent in blind holes that are located in the bottom surface of the rail; positioning spacers in the blind holes, such that each of the spacers is positioned in a respective one of the blind holes, wherein each of the spacers has stem of each of the spacers is positioned in a respective one of the blind holes such that longitudinal axis of the top portion of each of spacers is parallel to a longitudinal axis of the channel, iii) positioning the structural component at least partially into the channel such that the structural component rests on each of the spacers as claimed in claims 1 and 19.
Also, it fails to disclose the method comprising injecting the bonding agent into a first through hole of a plurality of through holes in the bottom surface of the rail such that the bonding agent exits an adjacent through hole of the plurality of through holes as claimed in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
3/10/2021